938 A.2d 594 (2007)
285 Conn. 901
STATE of Connecticut
v.
Daniel MORELLI.
Supreme Court of Connecticut.
Decided December 14, 2007.
Harry D. Weller, senior assistant state's attorney, in support of the petition.
Roy S. Ward, Westport, in opposition.
The petition by the state of Connecticut for certification for appeal from the Appellate Court, 103 Conn.App. 289, 929 A.2d 759 (2007), is granted, limited to the following issue:
"Did the Appellate Court properly reverse the judgment of the trial court convicting the defendant of driving under the influence?"
SCHALLER, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 18047.